 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Hector Cirino.

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:03-cr-00176-JCM

12                 Plaintiff,                               STIPULATION TO CONTINUE
                                                            REPLY DEADLINE TO THE
13          v.
                                                            GOVERNMENT’S RESPONSE TO
14   HECTOR CIRINO.,                                        DEFENDANT’S MOTION FOR
                                                            COMPASSIONATE RELEASE
15                 Defendant.                               (Second Request)
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elizabeth White, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Katherine Tanaka, Assistant Federal Public Defender, counsel for Hector Cirino, request that
21   the due date for Mr. Cirino’s Reply to the Government’s Response to Defendant’s Motion for
22   Compassionate Release (ECF No. 201), be extended seven (7) days from May 12, 2021 to May
23   19, 2021.
24
25          This Stipulation is entered into for the following reasons:
26
           Case 2:03-cr-00176-JCM Document 207 Filed 05/12/21 Page 2 of 3




 1          1.      Counsel for Mr. Cirino needs additional time to prepare the reply to the
 2   government’s Response to Mr. Cirino’s motion for compassionate release.
 3          2.      The parties agree to the continuance.
 4          3.      Mr. Cirino does not object to the continuance.
 5          4.      The additional time requested by the stipulation is made in good faith and not
 6   for purposes of delay.
 7          This is the second request for a continuance of the reply’s deadline.
 8          DATED this 12th day of May 2021.
 9
10    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
11
12
      By /s/ Katherine Tanaka                        By /s/ Elizabeth White
13    KATHERINE TANAKA                               ELIZABETH WHITE
      Assistant Federal Public Defender              Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:03-cr-00176-JCM
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     HECTOR CIRINO,
 7
                   Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for Filing his Reply to Government’s Response to Motion for Compassionate
11
     Release, that the Defendant’s Deadline to file his Reply is extended to_______________.
                                                                             May 19, 2021.
12
                  May____
            DATED this 13, 2021.
                           day of May 2021.
13
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
